Citation Nr: 0311579	
Decision Date: 06/05/03    Archive Date: 06/10/03

DOCKET NO.  01-03 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for left testicle 
hematoma.

2.  Entitlement to service connection for varicocele of the 
left testicle.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from March 1985 to March 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

The issue of service connection for left testicle hematoma is 
the subject of the Remand that follows.  


FINDING OF FACT

The competent medical evidence of record shows that the 
veteran is currently diagnosed with varicocele of the left 
testicle that developed during service.  


CONCLUSION OF LAW

Varicocele of the left testicle was incurred during active 
service.  38 U.S.C.A.
§§ 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

During the pendency of this appeal, there was a change in the 
law pertaining to veteran's benefits.  The Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (VCAA) redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2002).  The veteran was provided with adequate notice as to 
the evidence needed to substantiate his claim and the reasons 
the claim was denied as set forth in the November 2000 rating 
decision and February 2001 Statement of the Case.  The 
veteran was not provided with proper notice of the VCAA.  

Satisfactory efforts to ensure that all relevant evidence has 
been associated with the claims file have been made.  The RO 
obtained the veteran's service medical records.  After a 
preliminary review of the record, the Board determined that 
additional development was necessary prior to considering the 
veteran's claim on the merits.  Pursuant to the Board's 
authority, at that time, to obtain evidence and cure 
procedural defects under 38 C.F.R. § 19.9(a)(2) (2002) 
without remanding the matter to the RO, the Board developed 
for a medical examination and medical opinion on the etiology 
of the claimed disorder.  The report of the December 2002 
examination is associated with the claims file.  The Board 
did not provide the veteran and his representative with 
notice of the examination results and afford them the 
opportunity to present additional argument.  The Board, 
however, finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  Any 
failures to provide notice or concerns raised by Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) are considered moot as a 
full grant of the benefit sought on appeal has been granted.  

At the December 2002 VA examination, the veteran reported on 
an in-service incident in which he injured his left scrotum.  
He indicated that he did not seek medical attention and 
therefore, there were no records of this incident in his 
service medical records.  He related that symptoms of 
swelling persisted, but it did not really bother him until 
two years ago when the pain recurred.  He complained of pain 
during the performance of certain activities, although he 
denied use of pain medication or support briefs.  The 
physical examination revealed a palpable mass over the left 
testis, resembling a bag of worms.  There was some tenderness 
to palpation over this mass.  The examiner provided a 
diagnosis of varicocele.  The examiner noted that he reviewed 
the medical literature and concluded that a  varicocele did 
not seem to be associated with trauma.  The examiner opined 
that the veteran's current varicocele is at least as likely 
as not unrelated to his trauma during service.

The Board notes that the veteran's varicocele may not be 
related to any trauma the veteran reportedly sustained during 
service, but service medical records show that a large 
varicocele of the left testicle was identified at the 
separation examination in January 1989.  At the March 1985 
service enlistment examination, the veteran's genitourinary 
system was clinically evaluated as normal.  As the veteran is 
presumed to be in sound condition upon entry into service, 
except for any defects noted at the time of examination for 
entry into service, the varicocele of the left testicle is 
considered to have developed during service.  38 U.S.C.A. § 
1111 (West 2002).  The Board finds that the competent medical 
evidence of record shows that the veteran is currently 
diagnosed with varicocele of the left testicle that developed 
during service.  Accordingly, service connection for 
varicocele of the left testicle is warranted.  38 C.F.R. § 
3.303 (2002).  


ORDER

Service connection for varicocele of the left testicle is 
granted. 


REMAND

As previously discussed, the veteran related that he did not 
seek medical attention after his reported in-service injury 
to the left scrotum during service.  Service medical records 
confirm that there is no documented injury to the left 
scrotum.  No hematoma of the left testicle was found at the 
December 2002 VA examination.  As the veteran has not been 
provided with proper notice of the VCAA, he should be 
afforded further opportunity to substantiate his claim.  VA 
is required to provide the claimant with notice of what 
information or evidence is to be provided by the Secretary 
and what information or evidence is to be provided by the 
claimant.  Quartuccio, 16 Vet. App. at 187.  The veteran has 
not been provided with notice of the VCAA and the division of 
responsibilities between VA and the veteran there under.  
Such notification must generally be provided by the RO.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304,-7305,-7316 (Fed. Cir. May 1, 2003).  

As previously mentioned, the Board did not provide the 
veteran and his representative with notice of the December 
2002 VA examination results and an opportunity to respond in 
accordance with 38 C.F.R. § 20.903(b) (2002).  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO must provide the veteran with 
notice of the Veterans Claim Assistance 
Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (Nov. 9, 2000) (VCAA) and the 
division of responsibilities between VA 
and the veteran there under.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2002).

2.  The RO must provide the veteran and 
his representative with notice of the 
December 2002 VA examination results and 
afford them the opportunity to present 
additional evidence and argument.

3.  After undertaking any development 
deemed necessary to comply with the VCAA 
in addition to that specified above, the 
RO should review the expanded record. 
Thereafter, the RO should readjudicate 
the claim for service connection for left 
testicle hematoma.  To the extent that 
the benefits sought are not granted, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and afforded a reasonable 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 


The purpose of this REMAND is for due process and a 
readjudication of the claim for service connection of the 
claimed disability.  The Board does not intimate any opinion 
as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



